Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 11/30/2020 does not comply with the requirements of 37 CFR 1.121(c) because all of the changes are not indicated properly.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to 
When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
When claim text shall not be presented; canceling a claim.
No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The response appears to be bona fida, and in the interest of compact prosecution, the claims will be examined as presented.  However, it is noted that claims 1, 12, and 17 include amendments to the preamble which change the language from the open phrase “comprising” to the closed phrase “consisting of.”  These changes are in addition to those indicated with the appropriate markings.  Additionally, this appears to be an intentional amendment as it conforms to the language included in the parent applications and Applicant stated the intention to include that claim language herein.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered.
The terminal disclaimer filed 11/30/2020 overcomes the double patenting rejections.
With regard to the prior art rejections, Applicant’s arguments have been fully considered. Applicant notes that the claims have been amended to add language from related and recently allowed applications.  This argument is not convincing.  The language added to the ‘961 application which placed the application in condition for allowance referred to a clip located on the apparatus which received the tubing that is connected to the inlet port.  The clip is absent from the instant claim 1, and therefore, the tube connected to the inlet port absent the clip does not distinguish the claim over the prior art in the same way.
With regard to the prior art rejections in the previous office action, closing the claim language overcomes Verkaart as Verkaart discloses elements additional to those claimed such as the particulate filter 50.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/116998, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘998 filing fails to provide support for the inlet port and the outlet port being a minimum of 0.25” distance from each other, a minimum volume of 1.0 ml of fluid, a valve to remove air or gas from the chamber.  Therefore, the effective filing date of claims 2-4, 6, 8-20 is the filing date of 15/950,002, 9/17/18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, from which claim 6 depends, includes the transition phrase “consisting of” which excludes any element, step or ingredient not specified in the claim. A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step.  See MPEP 2111.03(II).  Therefore, claim 6 which recites, “The apparatus further comprises a valve” is improper as it adds an element to those recited in claim 1.  Claims 9 and 10 depend from claim 6 and therefore are similarly rejected.
Claim 8 recites the limitation "the valve" in lines 1-2.  Claim 8 depends from claim 1, and the valve is first introduced in claim 6, there is insufficient antecedent basis for this limitation in the claim.  Additionally, as noted above with regard to claim 6, a claim which depends from a claim which “consists of” the recited elements cannot add additional elements.
Claim 11 recites that the apparatus “further comprises a tubing clip…”  As discussed in detail with regard to claim 6 above, a claim which depends from a claim which “consists of” the recited elements cannot add additional elements. 
Claim 13 recites that the apparatus “further comprises a tubing clip…”  As discussed in detail with regard to claim 6 above, a claim which depends from a claim which “consists of” the recited elements cannot add additional elements. As claim 12, from which claim 13 depends includes the transition phrase “consisting of,” a claim depending therefrom cannot add additional elements.
In the interest of compact prosecution, these claims will be examined on the merits as if the claim from which they depend contains the open phrase “comprising.”  The remainder of the claims will be examined as written.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagae et al (Des. 328,788).
Regarding claim 1, Sagae discloses an apparatus consisting of an outer wall, wherein the outer wall encompasses an interior chamber, an interior chamber, wherein the interior chamber holds a predetermined volume of fluid and gas, an inlet port, wherein the inlet port allows for fluid to ingress into the interior chamber, and an outlet port, wherein the outlet port allows for fluid to egress out of the interior chamber, and a connector, wherein the connector connects to the outlet port to allow for fluid communication between the outlet port and a pump, wherein the inlet port is adapted so that a tube can be connected to the inlet port such that fluid flowing through the inlet port enters the interior chamber (see Fig. 8 annotated below).

    PNG
    media_image1.png
    677
    748
    media_image1.png
    Greyscale


Claim(s) 6, 9,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPhee (US 3,677,248).
Claim 6 in rejected above under 112(b) as it adds a feature to a closed group of features disclosed in claim 1.  However, for the purposes of this examination, claim 6 will be examined as if claim 1 is open.  The same applies to claims 9 and 10.
Regarding claim 6, McPhee discloses an apparatus consisting of an outer wall 32, wherein the outer wall encompasses an interior chamber having a predetermined volume, an inlet port 13, an outlet port 33 on one end of the outer wall (fig. 2), a valve 42 on the opposite end of the outer wall as the outlet port (figs. 2, 3), a connector (annular portion connected to tube 35 in fig. 2), wherein the connector connects to the outlet port to allow for fluid communication between the outlet port and a pump (fig. 2; note: “to allow for fluid communication…” is interpreted to be a functional recitation, the pump is not positively recited), wherein the inlet port is adapted so that a tube can be connected to the inlet port such that fluid flowing through the inlet port enters the interior chamber (fig. 2), and a valve 42 to remove the air or gas from the chamber and to allow for more liquid to ingress into the chamber through the inlet (page 4, lines 44-47; fig 3).
Regarding claims 9 and 10, McPhee discloses that the valve is a one-way valve that is closed the gas until opened to allow the gas to egress (col. 4, lines 59-61).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagae in view of Verkaart (US 4,900,308).
Claim 2 differs from Sagae in calling for the inlet port and the outlet port to be at a minimum of 0.25” distance from each other.  Sagae is silent as to the dimensions of the device.  Verkaart teaches a catheter connector system similar in structure to Sagae wherein the inlet port and the outlet port are more than 0.25” distance from each other (col. 3, lines 32-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Sagae of such a size such that the inlet port is located more than 0.25” from the outlet port as taught by Verkaart so that bubbles entering the chamber cannot flow directly from the inlet to the outlet.
Claim 3 differs from Sagae in calling for the predetermined volume to be at least 1.0mL.  Verkaart teaches a catheter connector similar to that of Sagae wherein the volume of the chamber is approximately 65 ml (col. 3, lines 28-29, 34: chamber length = 4in, chamber diameter = 0.5in, volume = 4in3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the chamber of Sagae such that the volume is at least 1mL as taught by Verkaart so that the device can hold a useful volume of fluid to allow the air to be removed from the fluid prior to flowing through the outlet.
Claim 4 differs from Sagae in calling for the diameter of the interior chamber to be at least 0.35”. Verkaart teaches that the diameter of the chamber is 0.5 in (col. 3, lines 28-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the chamber of Sagae such that the diameter is at least 0.35” as taught by Verkaart so that the device can hold a useful volume of fluid to allow the air to be removed from the fluid prior to flowing through the outlet.
Regarding claim 5, Sagae discloses that the inlet port is at an angle that is less than perpendicular and greater than parallel to the outer wall (see fig. 8 annotated above: the inlet port forms an acute angle with the longitudinal axis of the outer wall).
Claim 7 calls for the apparatus to be oriented at least 14 degrees from the horizontal plane.  The device of Sagae is capable of being oriented in any direction, and is shown vertical (fig. 8), which is greater than 14 degrees from the horizontal plane.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee.
As noted above, claim 8 is rejected under 112(b) and lacking antecedent basis, and for including further limitations not described in an independent claim with the phrase “consisting of.” However for the purposes of this examination, it is assumed that claim 8 should depend from claim 6 which properly introduces the valve, and that the claim is properly dependent.  As discussed above with regard to claim 6, McPhee discloses the valve located on the opposite side of the chamber from the outlet port.  It would have been a matter of obvious design choice to modify the device of McPhee so that the valve and the outlet are aligned along the center axis.  Doing so would not affect the operation or design of the device.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagae in view of Adams (US 2006/0189946).
Claim 11 is not proper because it recites features in addition to the features included in the “consisting of” clause in claim 1 as noted above.  However, for the purposes of this examination, claim 11 will be examined as if the language of claim 1 is open.  
Claim 11 further differs from Sagae in calling for a tubing clip that is 90 degrees from the inlet port.  Adams teaches a device for delivering fluid to a patient.  Adams teaches that the device can include a tubing clip to receive the tube to slow the flow of fluid through the tube to allow priming of the tube (col. 4, para. 0055; fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tubing clip in the device of Sagae to allow the tubing to be secured at a high elevation to allow for priming of the tube as taught by Adams.  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tubing clip attached at any angle with respect to the inlet, including 90 degrees.

Claims 12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee in view of Verkaart.
Regarding claim 12, McPhee discloses an apparatus consisting of an outer wall 32, wherein the outer wall encompasses an interior chamber, and wherein the outer wall has two flat ends (fig. 2), an inlet port 13, an outlet port 33 on one end of the outer wall (fig. 2), a valve 42 on the opposite end of the outer wall as the outlet port (figs. 2, 3), a connector (annular portion connected to tube 35 in fig. 2), wherein the connector connects to the outlet port to allow for fluid communication between the outlet port and a pump (fig. 2; note: “to allow for fluid communication…” is interpreted to be a functional recitation, the pump is not positively recited), wherein the inlet port is adapted so that a tube can be connected to the inlet port such that fluid flowing through the inlet port enters the interior chamber (fig. 2).
Claim 12 differs from McPhee in calling for the inlet port to be attached to the outer wall at an angle from the outer wall.  Verkaart teaches a device similar to that of McPhee wherein the inlet port is attached at an angle to the outer wall (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet port of McPhee to be located at an angle to the wall as taught by Verkaart because this is a known configuration that allows the fluid to enter the chamber away from the air outlet to prevent the fluid from contacting the air outlet.
Claim 12 further calls for the inlet port and the outlet port to be at a minimum of 0.25” distance from each other. McPhee is silent as to the dimensions of the device.  Verkaart teaches that the inlet port and the outlet port are more than 0.25” distance from each other (col. 3, lines 32-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the device of McPhee of such a size such that the inlet port is located more than 0.25” from the outlet port as taught by Verkaart so that bubbles entering the chamber cannot flow directly from the inlet to the outlet.
Regarding claim 14, Verkaart teaches that the inlet port is at an angle that is equal to 90 degrees to the outer wall.  The modification above with regard to claim 12 includes this feature.
Claim 16 calls for the apparatus to be oriented at least 14 degrees from the horizontal plane.  The device of McPhee is capable of being oriented in any direction, and is shown vertical (fig. 2), which is greater than 14 degrees from the horizontal plane.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee in view of Verkaart as applied to claim 12 above, and further in view of Adams (US 2006/0189946).
Claim 13 is not proper because it recites features in addition to the features included in the “consisting of” clause in claim 12 as noted above.  However, for the purposes of this examination, claim 13 will be examined as if the language of claim 12 is open.  
Claim 13 further differs from McPhee in view of Verkaart in calling for a tubing clip that is 90 degrees from the inlet port.  Adams teaches a device for delivering fluid to a patient.  Adams teaches that the device can include a tubing clip to receive the tube to slow the flow of fluid through the tube to allow priming of the tube (col. 4, para. 0055; fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tubing clip in the device of McPhee in view of Verkaart to allow the tubing to be secured at a high elevation to allow for priming of the tube as taught by Adams.  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the tubing clip attached at any angle with respect to the inlet, including 90 degrees.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee in view of Verkaart as applied to claim 12 above, and further in view of DeFrank (US 5,242,432).
Claim 15 calls for the valve to be a Luer-activated valve and wherein the valve is closed to trap air or gas inside the interior chamber.  McPhee discloses a valve that is closed to trap air or gas inside the chamber (col. 4, lines 59-61), but fails to disclose a Luer-activated valve. The term “Luer-activated” is interpreted to be a functional limitation, i.e. a valve capable of being activated by a Luer member.  DeFrank teaches a valve that is normally closed to prevent fluid flow and is opened by a syringe to add or remove fluid from the chamber (col. 4, lines 42-63).  DeFrank teaches that the port can accept a Luer member (col. 5, lines 8-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of McPhee to be of the type described by DeFrank which is a Luer-activated valve.  The valve of DeFrank performs the same function as the valve of McPhee but allows the user to control the removal of gas from the chamber and therefore control the pressure and flow through the chamber.

Claims 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee in view of Verkaart in view of Pexa (US 4,596,557).
Regarding claim 17, McPhee discloses an apparatus consisting of an outer wall 32, wherein the outer wall encompasses an interior chamber. an inlet port 13, an outlet port 33 on one end of the outer wall (fig. 2), a valve 42 on the opposite end of the outer wall as the outlet port (figs. 2, 3), a connector (annular portion connected to tube 35 in fig. 2), wherein the connector connects to the outlet port to allow for fluid communication between the outlet port and a pump (fig. 2; note: “to allow for fluid communication…” is interpreted to be a functional recitation, the pump is not positively recited), wherein the inlet port is adapted so that a tube can be connected to the inlet port such that fluid flowing through the inlet port enters the interior chamber (fig. 2).
Claim 17 differs from McPhee in calling for the inlet port to be attached to the outer wall at an angle from the outer wall.  Verkaart teaches a device similar to that of McPhee wherein the inlet port is attached at an angle to the outer wall (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet port of McPhee to be located at an angle to the wall as taught by Verkaart because this is a known configuration that allows the fluid to enter the chamber away from the air outlet to prevent the fluid from contacting the air outlet.
Claim 17 further calls for the inlet port to be at an angle that is less than perpendicular and greater than parallel to the outer wall.  Verkaart discloses that the inlet port is perpendicular to the outer wall.  Pexa teaches a fluid delivery line including a chamber 16, an inlet 18 and an outlet 20, wherein the inlet is at an angle between perpendicular and parallel to the outer wall of the chamber (fig. 2).  This allows gravity to pull the fluid into the chamber and provides easy access to the inlet tube.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of McPhee in view of Verkaart to be angled relative to the chamber wall as taught by Pexa because this is a known configuration for fluid inlet ports and it allows the fluid to be forced by gravity into the chamber.  
The valve of McPhee is located at the top of the chamber, and the outlet it located at the bottom.  With the inlet moved to a location at an angle to the sidewall as discussed with regard to Verkaart and Pexa, it would have been obvious to locate the valve in the center top of the chamber as taught by Verkaart to increase ease of manufacture.
Claim 17 further calls for the inlet port and the outlet port to be at a minimum of 0.25” distance from each other. McPhee is silent as to the dimensions of the device.  Verkaart teaches that the inlet port and the outlet port are more than 0.25” distance from each other (col. 3, lines 32-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the device of McPhee of such a size such that the inlet port is located more than 0.25” from the outlet port as taught by Verkaart so that bubbles entering the chamber cannot flow directly from the inlet to the outlet.
Claim 20 calls for the apparatus to be oriented at least 14 degrees from the horizontal plane.  The device of McPhee is capable of being oriented in any direction, and is shown vertical (fig. 2), which is greater than 14 degrees from the horizontal plane.

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPhee in view of Verkaart in view of Pexa as applied to claim 17 above, and further in view of DeFrank (US 5,242,432).
Claim 18 calls for the valve to be a Luer-activated valve and wherein the valve is closed to trap air or gas inside the interior chamber.  McPhee discloses a valve that is closed to trap air or gas inside the chamber (col. 4, lines 59-61), but fails to disclose a Luer-activated valve. The term “Luer-activated” is interpreted to be a functional limitation, i.e. a valve capable of being activated by a Luer member.  DeFrank teaches a valve that is normally closed to prevent fluid flow and is opened by a syringe to add or remove fluid from the chamber (col. 4, lines 42-63).  DeFrank teaches that the port can accept a Luer member (col. 5, lines 8-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of McPhee to be of the type described by DeFrank which is a Luer-activated valve.  The valve of DeFrank performs the same function as the valve of McPhee but allows the user to control the removal of gas from the chamber and therefore control the pressure and flow through the chamber.
Regarding claim 19, the luer tip 68 of DeFrank is inserted into the valve to remove air or gas from the chamber and to allow fluid to ingress the chamber.  Therefore, the modification above with regard to claim 18 includes this feature, and that rejection is incorporated here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783